DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, 26, 27, 29, 30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 17, 26, 29 and 30 recite “controlling at least one of … (iii) a valve, wherein the controlling is based on at least of: the fluid balance, the corrected value of the 
Claims 19, 27 and 32 depend on one of the independent claims above and are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17, 19 and 26, 27, 29, 30 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 17, 26, 29 and 30 recite determining a temperature difference between the first fluid section and the second fluid section; determining a corrected value of the second fluid flow based on the second fluid flow determined using the second flow sensor and (i) the determined second fluid temperature or (ii) the determined temperature difference between the first fluid temperature and the second fluid temperature; and determining the fluid balance based on the first fluid flow and the corrected value of the second fluid flow.

This judicial exception is not integrated into a practical application.  In particular, the claims (especially 26, 29) recite other structures such as a balancing unit, a functional device, first and second temperature sensors, and first and second magneto-inductive flow sensors and the steps of using the sensors to determine temperatures and flow rates.  The recitation of these structures generally links the abstract ideas to the particular technological environment of dialysis apparatuses.  The sensors also merely provide extra-solution activity that provides the data used in the abstract ideas.  The step of controlling at least one of a pump, heater or a valve is, as recited, extra-solution activity that generally links the abstract ideas to the particular technological environment of dialysis apparatuses  (i.e. the step of controlling does not explicitly solve any problem).  The recitation of a digital storage medium and execution by one or more processor of claim 30 are limitations that recite using generic computer components as a tool to perform the abstract ideas. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claims (especially 26, 29) recite other structures such as a balancing unit, a functional device, first and second temperature sensors, and first and second magneto-inductive flow sensors and the steps of using the sensors to determine temperatures and flow rates.  The recitation of these structures generally links the abstract ideas to the particular technological environment of dialysis apparatuses.  The sensors also merely provide extra-solution activity that provides the data used in the abstract ideas.  The step of controlling at least one of a pump, heater or a valve is, as recited, extra-solution activity that generally links the abstract ideas to the particular technological environment of dialysis apparatuses  (i.e. the step of controlling does not explicitly solve any problem).  The recitation of a digital storage medium and execution by one or more processor of claim 30 are limitations that recite using generic computer components as a tool to perform the abstract ideas.  As shown by the prior art rejections below, these limitations are also well-understood, routine and conventional in the field of dialysis performance.  Furthermore, the claims do not recite any actual improvement to the technology of dialysis performance.  Extra solution activity, well-understood, routine and conventional structures and instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

Claims 19, 27 and 32 recite further elements that are performed by a computer or data structures used by the computer.  As such, the claim limitations amount to mere instructions to apply the abstract idea with a computer.  Hence, the claims are still directed to an abstract idea and are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 17, 19, 26, 27, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,105,260 issued to Tonelli et al. (“Tonelli”) in view of U.S. Patent 4,267,040 issued to Schal (“Schal”), U.S. Patent 4,404,638 issued to Yada et al. (“Yada”), and U.S. Patent Application Publication 2012/0330214 by Peters et al. (“Peters”).
U.S. Patent 9,568,346 issued to Ramseyer et al. (“Ramseyer”) is cited for additional supporting evidence described below.

As for claims 29, 26 and 17, Tonelli discloses a medical treatment apparatus (Fig. 3; col. 9, lines 20-22), comprising:
a balancing unit (1) configured to determine a fluid balance between a first volume flow in a first section (20 to 4 in Fig. 3) of a fluid circuit and a second volume flow in a second section (4 to 2 to lower 11 in Fig. 3) of the fluid circuit (col. 6, lines 42-56 and col. 9, lines 33-42), the balancing unit comprising:
a functional device (7-20) comprising the fluid circuit (see Fig. 3), wherein the functional device (7-20) does not comprise any balancing chamber (for example, 
a controller (14) configured to execute a method comprising:
measuring (col. 9, lines 36-39), using a first flow sensor (upper 11 in Fig. 3) positioned within the first section (20 to 4 in Fig. 3) of the fluid circuit, the first fluid flow (QD) in the first section (20 to 4) of the fluid circuit towards a filter device (4), wherein the first section is directly coupled to the filter device (see Fig. 3);
measuring (col. 9, lines 36-39), using a second flow sensor (lower 11 in Fig. 3) positioned within the second section (4 to 2 to lower 11) of the fluid circuit downstream of the filter device (see Fig. 3), the second flow (QW) in the second section of the fluid circuit away from the filter device (see Fig. 3);
determining the fluid balance (col. 9, lines 33-42; QUF = QW - QD) based on the first fluid flow and the fluid volume flow (col. 6, lines 42-56 and col. 9, lines 33-42).
Tonelli does not disclose a first temperature sensor arranged in the first section; a second temperature sensor arranged in the second section; measuring a first fluid temperature of fluid flowing through the first section of the fluid circuit; determining a second temperature in a second section of the fluid circuit, determining a temperature difference between the first fluid temperature and the second fluid temperature; and determining a corrected value of the second volume fluid flow based on the second fluid volume flow and the second fluid temperature or the temperature difference.  This is, in part, because Tonelli does not disclose accounting for a temperature change in a fluid in the fluid circuit that flows through a device, such as the filter, for which there is fluid exchange.

Schal disclosed a known technique of accounting for a temperature change (col. 9, lines 14-20 and 47-61) in a fluid in a fluid circuit (2 to 4 to 3 in Fig. 4) that flows through a device (1), such as a balancing device (1), for which there is fluid exchange (through 1).   Yada discloses a similar technique of accounting for a temperature change (col. 1, lines 1-32) in a fluid in a fluid circuit (implicitly provided).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the medical treatment apparatus of Tonelli to include the known technique of accounting for a temperature change in a fluid as disclosed by Schal and Yada to achieve the predictable result of measuring the ultrafiltration flow rate of Tonelli with high accuracy (Yada: col. 1, lines 5-12).
Tonelli as modified by Schal and Yada discloses:
measuring (Tonelli: col. 9, lines 36-39), using a first flow sensor (Tonelli: upper 11 in Fig. 3) positioned within the first section (Tonelli: 20 to 4 in Fig. 3) of the fluid circuit, the first fluid flow (Tonelli: QD) in the first section (Tonelli: 20 to 4) of the fluid 
measuring, within the first section (Tonelli: to correspond to upper 11) a first fluid temperature (Schal: using T1 and Yada: a reference temperature) of fluid flowing through the first section (Tonelli: 20 to 4) of the fluid circuit toward the filter device (Tonelli: see Fig. 3);
measuring (Tonelli: col. 9, lines 36-39), using a second flow sensor (Tonelli: lower 11 in Fig. 3) positioned within the second section (4 to 2 to lower 11) of the fluid circuit downstream the filter device, the second fluid flow (Tonelli: QW) in the second section (Tonelli: 4 to 2 to lower 11) of the fluid circuit away from the filter device;
determining, with the second section (Tonelli: to correspond to lower 11), a second fluid temperature (Schal: using T3) of fluid flowing through the second section (Tonelli: 4 to 2 to lower 11) of the fluid circuit and away from the filter device,
determining a temperature difference (Schal: col. 9, line 55) between the first fluid section (Schal: using T1) and the second fluid section (Schal: using T3);
determining a corrected value (Schal: Δm and Yada: F) of the second fluid flow based on the second fluid flow (Tonelli: QW) determined using the second flow sensor (Tonelli: lower 11) and (i) the determined second fluid temperature (Schal: T3; col. 9, lines 47-61) or (ii) the determined temperature difference (Schal: col. 9, lines 47-61 and Yada: col. 1, lines 1-32) between the first fluid temperature (Schal: T1) and the second fluid temperature (Schal: T3); and
UF = QW - QD) based on the first fluid flow (Tonelli: QD) and the corrected value (Schal: Δm and Yada: F) of the second fluid flow (Tonelli: QW).
	Tonelli as modified by Schal does not explicitly disclose that the first and second flow sensors are magnetic-inductive flow sensors.  Tonelli discloses that the flow sensors (11) measure the flow rate of dialyzing fluid (col. 6, lines 14-21).
	However, Peters discloses a sensor (21b) that is a magnetic-inductive flow sensor (paragraph [0018]).  Peters discloses that the flow sensor (21b) measures the flow rate of dialyzing fluid (paragraph [0031]).  Tonelli also discloses that the first and second flow sensors can be any type of flow sensor, including magnetic flow sensors (Tonelli: col. 6, lines 14-21).
	Because Peters and Tonelli both disclose flow sensors for measuring the flow rate of dialyzing fluid, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the magnetic-inductive flow sensor of Peters for the flow sensors of Tonelli to achieve the predictable result of measuring the flow rate of dialyzing fluid.
	Tonelli as modified by Schal, Yada and Peters discloses that the recited fluid flows are volume fluid flows (Peters: because the magnetic-inductive sensor measures a volume flow.  See also Ramseyer: col. 3, lines 37-49), and
controlling at least one of: (i) a pump (Tonelli: 2; col. 6, lines 3-6 and 64-67), (ii) a heater, or (iii) a valve,

Regarding claim 17, Tonelli as modified by Schal, Yada and Peters discloses an apparatus (see above) that performs the claimed method.

As for claim 19, Tonelli as modified by Schal, Yada and Peters discloses that the corrected value of the second fluid volume flow takes is based on a stored, temperature-dependent, physical quantity of the fluid in the fluid circuit (Schal: col. 9, lines 47-68 and col. 10, lines 37-41), or a predetermined factor K (Yada: col. 1, lines 15 and 22), or both.

As for claim 27, Tonelli as modified by Schal, Yada and Peters discloses that the controller (Tonelli: 14 and Schal: col. 10, lines 37-41) is in data communication with at least one of: the first temperature sensor (Schal: T1), the second temperature sensor (Schal: T2) and at least one volume flow sensor (Tonelli: 11) of the functional device.

As for claim 32, Tonelli as modified by Schal, Yada and Peters discloses that the controller (Tonelli: 14) is configured to control a volume flow of the fluid circuit (Tonelli: col. 6, lines 64-67).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,105,260 issued to Tonelli et al. (“Tonelli”) in view of U.S. Patent 4,267,040 issued to Schal (“Schal”), U.S. Patent 4,404,638 issued to Yada et al. (“Yada”), and U.S. Patent Application Publication 2012/0330214 by Peters et al. (“Peters”) and U.S. Patent 4,720,800 issued to Suzuki et al. (“Suzuki”).
U.S. Patent 9,568,346 issued to Ramseyer et al. (“Ramseyer”) is cited for additional supporting evidence described below.

As for claim 30, Tonelli discloses a method comprising:
measuring (col. 9, lines 36-39), using a first flow sensor (upper 11 in Fig. 3) positioned within a first section (20 to 4 in Fig. 3) of a fluid circuit of a functional device that does not comprise a balancing chamber (because elements 3-6 are excluded in the definition of a functional unit; see the paragraph beginning “Fig. 2 shows…” on page 27 of Applicant’s Specification), a first fluid flow (QD) in the first section (20 to 4) of the fluid circuit toward a filter device (4), wherein the first section (20 to 4) is directly coupled to the filter device (see Fig. 3);
measuring (col. 9, lines 36-39), using a second flow sensor (lower 11 in Fig. 3) positioned within a second section (4 to 2 to lower 11 in Fig. 3) of the fluid circuit downstream of the filter device, the second fluid flow (QW) in the second section of the fluid circuit away from the filter device (see Fig. 3);
measuring a fluid balance (col. 9, lines 33-42; QUF = QW - QD) based on the first fluid flow and the second fluid flow (col. 6, lines 42-56 and col. 9, lines 33-42).
Tonelli does not disclose determining a first fluid temperature in the first section of the fluid circuit; determining a second fluid temperature in a second section of the fluid circuit; and determining a corrected value of the second fluid volume flow based on 
Tonelli disclosed the base device of a fluid circuit (20 to 4 to 2 to lower 11) with a device (4), such as the filter (4), for which there is fluid exchange (through 4).  Tonelli does not disclose accounting for a temperature change of fluid based on temperatures in the fluid circuit.  The claimed invention includes the base device ( a fluid circuit with a filter) and improves the base device by accounting for a temperature change in the fluid (i.e. determining a temperature difference and determining a corrected value of the second fluid volume flow) that flows through the fluid circuit, which can be seen as an "improvement” over the prior art of Tonelli.
Schal disclosed a known technique of accounting for a temperature change (col. 9, lines 14-20 and 47-61) in a fluid in a fluid circuit (2 to 4 to 3 in Fig. 4) that flows through a device (1), such as a balancing device (1), for which there is fluid exchange (through 1).   Yada discloses a similar technique of accounting for a temperature change (col. 1, lines 1-32) in a fluid in a fluid circuit (implicitly provided).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method and base device of Tonelli to include the known technique of accounting for a temperature change in a fluid as disclosed by Schal and Yada to achieve the predictable result of measuring the ultrafiltration flow rate of Tonelli with high accuracy (Yada: col. 1, lines 5-12).
Tonelli as modified by Schal and Yada discloses:
D) in the first section (Tonelli: 20 to 4) of the fluid circuit toward a filter device (Tonelli: 4), wherein the first section (Tonelli: 20 to 4) is directly coupled to the filter device (Tonelli: see Fig. 3);
measuring, within the first section (Tonelli: corresponding to upper 11), a first fluid temperature (Schal: using T1) of fluid flowing through the first section (Tonelli: 20 to 4) of the fluid circuit towards to the filter device (Tonelli: see Fig. 3);
measuring (Tonelli: col. 9, lines 36-39) using a second flow sensor (Tonelli: lower 11 in Fig. 3) positioned within a second section (Tonelli: 4 to 2 to lower 11 in Fig. 3) of the fluid circuit downstream of the filter device, the second fluid flow (Tonelli: QW) in the second section (Tonelli: 4 to 2 to lower 11) of the fluid circuit away from the filter device;
determining, within the second section (Tonelli: 4 to 2 to lower 11), a second fluid temperature (Schal: using T3) of fluid flowing through the second section (Tonelli: 4 to 2 to lower) of the fluid circuit away from the filter device,
determining a corrected value (Schal: Δm and Yada: F) of the second fluid flow based on the second fluid flow (Tonelli: QW) determined using the second flow sensor (Tonelli: lower 11) and (i) the determined second fluid temperature (Schal: col. 9, lines 47-61) or (ii) the determined temperature difference (Schal: col. 9, lines 33-42 and 
determining the fluid balance (Tonelli:  col. 9, lines 33-42; QUF = QW - QD) based on the first fluid flow (Tonelli: QD) and the corrected value (Schal: Δm and Yada F) of the second fluid flow (Tonelli: QW).
Tonelli as modified by Schal and Yada does not explicitly disclose that the first and second flow sensors are magnetic-inductive flow sensors.  Tonelli discloses that the flow sensors (11) measure the flow rate of dialyzing fluid (col. 6, lines 14-21).
	However, Peters discloses a sensor (21b) that is a magnetic-inductive flow sensor (paragraph [0018]).  Peters discloses that the flow sensor (21b) measures the flow rate of dialyzing fluid (paragraph [0031]).  Tonelli also discloses that the first and second flow sensors can be any type of flow sensor, including magnetic flow sensors (Tonelli: col. 6, lines 14-21).
	Because Peters and Tonelli both disclose flow sensors for measuring the flow rate of dialyzing fluid, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the magnetic-inductive flow sensor of Peters for the flow sensors of Tonelli to achieve the predictable result of measuring the flow rate of dialyzing fluid.
Tonelli as modified by Schal, Yada and Peters does not explicitly disclose a digital storage medium with electrically readable control signals that when executing by one or more processors causes one or more devices to carry out operations.  Tonelli discloses that a balancing unit (Tonelli: 1) carries out the operations.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method and balancing unit of Tonelli, Schal, Yada and Peters by including the digital storage medium and processor as taught by Suzuki in order to automatically (i.e. using a computer) perform the recited method (Suzuki: col. 1, lines 10-17).
Tonelli as modified by Schal, Yada, Peters and Suzuki discloses that the recited fluid flows are volume fluid flows (Peters: because the magnetic-inductive sensor measures a volume flow.  See also Ramseyer: col. 3, lines 37-49), and
controlling at least one of: (i) a pump (Tonelli: 2; col. 6, lines 3-6 and 64-67), (ii) a heater, or (iii) a valve,
wherein the controlling is based on at least one of: the fluid balance (Tonelli: col. 6, lines 64-67), the corrected value of the second fluid volume flow, the second fluid temperature, or the temperature difference.

Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive.
On pages 8-11 of the Remarks, Applicant argues that the claimed invention overcomes the rejection over 35 USC 101.  The examiner respectfully disagrees.  Although the examiner acknowledges that the independent claims now recite 
On pages 12-13 of the Remarks, Applicant argues that the Office Action fails to provide proper motivation to combine Schal and Yada with Tonelli.  The examiner respectfully disagrees.  Tonelli discloses monitoring and optimizing the ultrafiltration rate QUF (and ΔQUF).  But QUF = QW - QD; i.e. the monitoring and optimization account for the flow amounts of inflowing and outflowing liquid.  However, Schal discloses that the measured flow amount of outflowing liquid may change due to density and temperature changes.  Schal and Yada both disclose the importance of accounting for density changes of liquids due to temperature changes when measuring a flow rate.  Thus, one having ordinary skill in the art would understand that accounting for density and temperature changes would improve the accuracy of the flow measurements of Tonelli.  Therefore, one having ordinary skill in the art would be motivated to use the disclosure of Schal and Yada to improve the invention of Tonelli.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853